Warren E. Burger: We'll hear arguments next in number 5586, Bell against Burson. Mrs. Rindskopf, you may proceed whenever you're ready.
Elizabeth Roediger Rindskopf: Thank you Mr. Chief Justice and may it please the Court. This action arises on a petition for certiorari to the Court of Appeals for the State of Georgia. Basically, we're taking the constitutionality of the Georgia Motor Vehicle Safety Responsibility Act which appears as Sections 92 (a) - 601 through 615 of the Georgia code annotated. I'll begin with the description of the facts in this case which I think will serve the dual purpose of making clear the operation of the Act. Basically, our contention is that the Act violates Due Process of law by operating to suspend the license plates and vehicle certificates, as well as driver's licenses of certain uninsured motorists involved in certain accidents in the State of Georgia. The facts in this case are as follows, petitioner Bell was driving his own automobile in the small town of Sparks Georgia November 24. 1968, despite the fact that he was driving 10 miles under the speed limit, he was unable to avoid hitting a bicycle ridden by a five year old cyclist who had neglected to yield to a stop sign and entered the path of his incoming vehicle. The child suffered a broken leg as well as a broken hip and other injuries and the accident was duly investigated by the Chief of Police of Sparks Georgia, who noted that the child had failed to yield to the stop sign and found the petitioner was guilty of no traffic violations and consequently gave him no citation. Subsequent to the accident, the parents of the child filed an affidavit with the respondent, Department of Public Safety, alleging that the child had sustained damages in excess of $10,000.00 and that these damages had been caused by petitioner Bell. Now, let me digress here to point out that it was the affidavit filed by the parents that triggered the operation of the Act and once triggered, the Act operates automatically. So that petitioner thereupon was sent a notice of order of suspension which required him to do one of three things or to face the suspension of his driver's license as well as the certificates of registration for his automobile. The three things were, A, he must demonstrate that he had proof of liability insurance at the time of the accident, B, that he had entered into a settlement agreement whereby he'd either already paid the damages claimed or he was doing so on installment basis, or C, he had to post bond in the total amount of the damages claimed as well as obtain liability insurance for one year in the future. Now, these three things are mutually exclusive, and he need not do all but he must do one of the three things to avoid the suspension.
Harry A. Blackmun: Can I interrupt you with one question?
Elizabeth Roediger Rindskopf: Yes Mr. Justice Blackmun.
Harry A. Blackmun: Does the state concede that Mr. Bell was not negligent, is that conceded? I know it was --
Elizabeth Roediger Rindskopf: I think it would be improper and Mrs. Beasley shakes her head if I said they conceded it as will appear in the description of the facts. The petitioner attempted to question his liability in the administrative proceeding, this was denied him. He then appealed to the superior court of Cook County and this appeal is part of the procedure of the act. At that hearing, the judge specifically found that petitioner was without fault.
Hugo L. Black: But is that res judicata in any subsequent negligence suit?
Elizabeth Roediger Rindskopf: No it's not. The act is very specific in stating that any findings in the administrative procedure, anything coming under the operation of the Act not to be used in ancillary damaged action.
Hugo L. Black: There are no -- do I understand that this Court proceeding, I know it was a Court proceeding and --
Elizabeth Roediger Rindskopf: Yes.
Hugo L. Black: --is still part of the administrative procedure?
Elizabeth Roediger Rindskopf: No, it's an appeal that they know will appeal from the administrative procedure.
Hugo L. Black: Well, but it is not enough of a Court proceeding to be res judicata in a negligence suit?
Elizabeth Roediger Rindskopf: That's correct. The parents of this child would have had the right to go into Court on a separate action, as a matter of fact, they would have had to go into Court if they hope to make this suspension continous.
Hugo L. Black: But of course they're not parties to this --
Elizabeth Roediger Rindskopf: That's correct, there are not parties.
Harry A. Blackmun: To the extent that it was settled between the state and your client was a bonafide in judicial finding, wasn't it of no negligence?
Elizabeth Roediger Rindskopf: Yes, I think -- I think that would be proper to say --
Harry A. Blackmun: Well, what's its significance to this?
Elizabeth Roediger Rindskopf: Well, its significance I think fits into the overall scheme. Our argument is that suspension is improper unless some sort of possible negligence can be shown. In another words, you cannot simply suspend the license of the driver --
Harry A. Blackmun: No, what -- no, what I was trying to get at, why the appeal? For what purpose does this one appeal if it doesn't have some effect to the finding contrary to the administrative office?
Elizabeth Roediger Rindskopf: Very good question. As the --
Harry A. Blackmun: What's the answer?
Elizabeth Roediger Rindskopf: Well, I think the answer is that as the state would have us determine the Act, there's no reason to appeal because there's nothing to discuss at the appeal.
Harry A. Blackmun: Which is what the Georgia Supreme Court has held?
Elizabeth Roediger Rindskopf: The Georgia Court of Appeals held in fact, yes there's --
Harry A. Blackmun: Irrelevant?
Elizabeth Roediger Rindskopf: Yes, there's --
Harry A. Blackmun: The fault was irrelevant.
Elizabeth Roediger Rindskopf: The things that actually can be considered first at the administrative hearing and then secondly at the Court of Appeal from the administrative hearing are very much circumscribed. You can consider whether in fact there was an accident, whether there was insurance, whether the person fell under a few limited exceptions, one of which would be the car was parked at the time of the accident or the car was used without his permission. But you concede that the subject matter in both the administrative hearing and the Court of Appeal from that are very limited.
Harry A. Blackmun: The license is restored if an action between the injured party and the driver, the driver wins on the basis of no fault?
Elizabeth Roediger Rindskopf: That's right. And of course our contention there is that naturally it would be possible for the petitioner in this case to bring his own suit for declaratory judgment against the child and her parents, but by the time he reached a decision in that case, the suspension would have run its course anyway.
Harry A. Blackmun: May I ask you one more question --
Elizabeth Roediger Rindskopf: Yes.
Harry A. Blackmun: --while we interrupted you or I have. Could Georgia constitutionally provide that no one may drive an automobile without insurance?
Elizabeth Roediger Rindskopf: I don't think there is any question and certainly, we are not questioning that here, and of course your question then is why if they can do that. Can they not implement the system that we have here? My answer is simply that with compulsory liability insurance such as was upheld by this court, Ex Parte Poresky, the burden falls equally on all people. One simply doesn't discuss who is going to be responsible for an accident. Everyone must have insurance, that's not the case here.
Harry A. Blackmun: It does mean though that one, your answer means that one doesn't have a constitutional right to remain uninsured?
Elizabeth Roediger Rindskopf: Well, let's rephrase it slightly I would say that if one is going to be insured, then the burden must be equally distributed on all persons and one does have a constitutional right not to be discriminated against as to who will have insurance and who not.
Harry A. Blackmun: Why did Mr. Bell not have insurance?
Elizabeth Roediger Rindskopf: Well now, the case (Inaudible) and I didn't represent even the lower court but I'm told by his attorney that as a Methodist minister, this was not provided in his salary and he did not obtain the insurance, he's not required to have it.
Harry A. Blackmun: Of course, I'm not sure that I heard your answer, what did you say about a Methodist minister?
Elizabeth Roediger Rindskopf: He's a person of very low salary and the lawyer who represented him at the lower level said he simply did not have or did not allocate funds for insurance.
Harry A. Blackmun: They're not all of low salary?
Elizabeth Roediger Rindskopf: I'm sorry?
Harry A. Blackmun: You say they're not all of low salary.
Elizabeth Roediger Rindskopf: Oh I suppose not, but I gather that it was a financial reason, he did not decide to place money on insurance and he was not required to do so by the state, thank you.
Harry A. Blackmun: And Georgia doesn't require everyone to get some accident to have insurance?
Elizabeth Roediger Rindskopf: That's correct. A --
Harry A. Blackmun: If it's other people that he hasn't been talked, he just need to --
Elizabeth Roediger Rindskopf: Well, yes that's true. However, the question is where does he get an opportunity to decide whether or not he was at fault and of course that would not occur in the administrative procedure under this Act. It would only be in a separate damage action.
Harry A. Blackmun: But Georgia can't claim that they're using an accident as a trigger to require insurance?
Elizabeth Roediger Rindskopf: That's right.
Harry A. Blackmun: Because that isn't what happened?
Elizabeth Roediger Rindskopf: That's correct. For example, a person who is in an accident and who has the notice of suspension sent to him can avoid getting insurance by settling and this is frequently what is done because of course that's the less expensive route for a person who needs his automobile perhaps for work, or what have you, he simply enters into a settlement agreement even though he may not believe himself responsible because he can't afford the expense of the bond on one hand and the expense of the insurance on the other. So really, what you have is a situation where persons who admit that the are liable are allowed to go without insurance and one would assume that they would be the ones you want to in system --
Harry A. Blackmun: And if you just take the judgment, you don't need to carry insurance either.
Elizabeth Roediger Rindskopf: Well, that's a complicated question but I think the answer is yes without going into it.
Harry A. Blackmun: You may get your license suspended but --
Elizabeth Roediger Rindskopf: Yes, by the time there was judgment probably your license has been suspended and reinstated and then of course you would have to pay the judgment or face suspension yet a second time.
Warren E. Burger: Do you mind raising your voice a little Mrs. Rindskopf.
Elizabeth Roediger Rindskopf: I'm sorry, yes.
Byron R. White: You anticipate that if you prevailed here, that Georgia would change its law to require insurance as a condition preceded?
Elizabeth Roediger Rindskopf: No I don't, I think that the state and let me add that the state keeps no legislative history but I have done some looking into some of the journals. It seems that they are very anxious not to employ a system of compulsory liability insurance. I think what they could do and what they probably would do would be to allow a hearing on the question of possible or probable liability as is done in approximately four other states in the country at this time and this would be -- this liability could be considered both at the administrative hearing as well as at the subsequent court hearing. I think that's probably what they would do, of course I can't speak with any authority on that.
Speaker: So that would satisfy you and --
Elizabeth Roediger Rindskopf: Yes it would.
Hugo L. Black: If they would do what?
Elizabeth Roediger Rindskopf: If they would simply allow at the administrative procedure a consideration of whether or not the person was liable for the damages. Whether there was a possibility that he could at a later date be responsible for those damages and I would add that it seems to me it would be highly proper at such a hearing for them to consider as they do not do now, the accident report which is submitted after every accident by the police officer who investigates the accident. As things stand now, there is absolutely no investigation made, the state simply proceeds to suspend licenses on the say so of another person who has been damaged.
Hugo L. Black: What defense could he make for not giving -- taking insurance?
Elizabeth Roediger Rindskopf: I don't think that he needs to make a defense because the state does not require him to have insurance. In other words, he was given a license without being told that must have it, there is no such requirement in Georgia.
Harry A. Blackmun: But suppose a complaint is made in an accident for example here, (Inaudible), does he have any opportunity to test that?
Elizabeth Roediger Rindskopf: There is a provision in the Act that states that there is a penalty for perjury but frankly I'm not able to answer your question because I do not know of a case where perjury has been made use of. In other words, the affidavit which is submitted simply is the opinion of the person and I gather that everyone is entitled to his opinion as whether or not he's responsible and this might not be grounds for perjury even though in a subsequent damage action, he was found to be what responsible for the accident.
Thurgood Marshall: It did say the defendant, he was driving the car?
Elizabeth Roediger Rindskopf: I'm sorry Mr. Justice Marshall.
Thurgood Marshall: Did you say he could defend at this hearing that the car was not being used by him, it was used without his knowledge or something?
Elizabeth Roediger Rindskopf: Yes, now that's a very limited exception and it brings up a good point. The exception is that the car was being used without his permission. In Georgia, there is little -- well, there are three exceptions to the rule that there is no vicarious liability for an owner who lends his automobile. So that in many situations, you have an owner who lends his automobile, who could not be held responsible in an action at law and yet who under this Act could have his drivers license as well as the documents needed to operate his vehicle suspended. I think that the argument we're making here is probably clear. We're arguing basic Due Process contentions that it's improper to suspend the license that involves such important rights as the property in this case of the automobile as well as liberty and interstate trial without affording some sort of prior due process hearing. We would add that naturally, a balance has to be struck between the individual rights that we're asserting and the state rights of the state as asserting. On that point, we would add that we don't think that the state has demonstrated how the Act as described here promotes public safety. Even if the Act which we do not concede did promote public safety, we fail to see why it's impossible to implement some sort of a Due Process hearing before suspension occurs. The state has nowhere in its brief explained why this would be such a hardship on it. Experience --
Byron R. White: Did they give you a hearing or a suspension?
Elizabeth Roediger Rindskopf: I'm sorry?
Byron R. White: Did they give you hearing before suspension? But you're saying here, the hearing must include --
Elizabeth Roediger Rindskopf: We're saying that the hearing --
Byron R. White: A fault determination?
Elizabeth Roediger Rindskopf: That's right. We're saying the as it is now construed is a nullity, it really accomplishes no end --
Byron R. White: But why wouldn't you think the state that have rule that anytime -- from the moment anybody gets in an accident, he must have insurance?
Elizabeth Roediger Rindskopf: I think that would be possible but that's again not what we have here.
Byron R. White: I know but in that event, all you would have is some kind of hearing.
Elizabeth Roediger Rindskopf: Well, I wouldn't agree with your point until we waive the bond provisions. In other words, what I'm concerned about here is the fact that this individual will be required to post over thousand dollars in bond as well as obtain insurance in order to retain the use of his license.
Byron R. White: You make the Equal Protection argument that the defendant--
Elizabeth Roediger Rindskopf: No, there has been no Equal Protection argument raised in this case, I think it would be possible to raise one, we have not done so.
Byron R. White: What would be the basis for the Equal Protection?
Elizabeth Roediger Rindskopf: Well, I think that our Equal Protection argument would be simply that it's improper to require a more of one person than another without showing some reasonable basis for doing so and here, this individual who has not been shown financially irresponsible nor negligent is being required to post a fairly substantial bond over a thousand dollars as well as obtain insurance for one year while other individuals who may or may not be reckless and financially irresponsible are not being required to do that. Now, we don't raise this point here.
Thurgood Marshall: Supposed he was indigent?
Elizabeth Roediger Rindskopf: Suppose Bell were injured, our petitioner here.
Thurgood Marshall: Suppose he was indigent, --
Elizabeth Roediger Rindskopf: Oh I'm sorry.
Thurgood Marshall: --what would you say about Equal Protection argued on our recent opinions?
Elizabeth Roediger Rindskopf: I think again I would say that Equal Protection does not allow the access to a Court to be conditioned on posting so large a bond. That's I think partially what we're dealing with here. If he feels he is not responsible for the accident and wants to have the case tried in Court where he will either be found negligent or not negligent, he has to put up a substantial amount of money in order to ever even defend against such a Court action and let me point out again that the driver who decides that its either too much money to post the bond or feels perhaps he's responsible and enters into a settlement agreement is through with the Act at that point. He never has to obtain insurance, yet all persons who contends that he is not responsible for the damages in this accident and any I think -- any investigation of even the most basic documents on file would show that he probably is not responsible, is being required both to get insurance as well as to post a large bond.
Thurgood Marshall: What's the big problem for a judge who passed a law that the person says by the accident without insurance will take that insurance?
Elizabeth Roediger Rindskopf: I don't think there's any question on that because there --
Thurgood Marshall: About one accident isn't it?
Elizabeth Roediger Rindskopf: One accident wouldn't concern me if the person could be shown in which as long as there's a basis for requiring this person to get insurance. Of course, if you want to require everyone to have insurance --
Thurgood Marshall: My main point is that you involved in one accident and now are you required to get insurance --
Elizabeth Roediger Rindskopf: If you would --
Thurgood Marshall: It's only because you haven't obtained it.
Elizabeth Roediger Rindskopf: I would be slightly concerned with that, I would --
Thurgood Marshall: Then you must be concerned with any states that have a rule, if you have one accident you get points, whether you are at fault or not?
Elizabeth Roediger Rindskopf: Well, of course that's not an issue here, I'm --
Thurgood Marshall: I realize that.
Elizabeth Roediger Rindskopf: I think that if you were found responsible for the accident --
Thurgood Marshall: Well, if you can get points to illusion, if you have enough but your are losing life, were you at fault or not?
Elizabeth Roediger Rindskopf: Well, as long as that is required of everyone, I think, let me remand my answer, I would say it would be alright. Of course in Georgia, you understand, two drivers can be involved in an accident and only one of them is required to post or to obtain insurance. In other words the person who settles is not required to obtain insurance. I wouldn't object to the hypothetical you're posing Mr. Justice Marshall, as long as every driver --
Thurgood Marshall: You could, the Equal Protection wise.
Elizabeth Roediger Rindskopf: I beg your pardon.
Thurgood Marshall: You said one can pay and one can't, that's Equal Protection.
Elizabeth Roediger Rindskopf: No, I'm saying one is required to pay and one is not required to pay. In other words, the driver who settles is not required then to also have insurance. He may have settled because he felt he was responsible in the accident. In answer to your hypothetical, I'm saying that as long as every driver after involvement in an accident is required to have insurance, I would not object to that but --
Thurgood Marshall: That's not this case.
Elizabeth Roediger Rindskopf: That's not this case, no.
Thurgood Marshall: Why not?
Elizabeth Roediger Rindskopf: Well, in this case, given in an accident and two parties involvement, one person maybe required to get insurance simply because he feels he wants to take his case to Court, he wants the Court adjudication as to whether or not he was responsible. In that case he must respond and also get insurance. Another person maybe totally responsible for the accident and because he agrees to settle before suspension. In other words, does not insist on a court adjudication, he is a lot --
Thurgood Marshall: I guess it were a Due Process argument on that.
Elizabeth Roediger Rindskopf: Well, the Due Process --
Thurgood Marshall: I can see the Due Process on the point that you don't allow him to show that he is waiving the cause?
Elizabeth Roediger Rindskopf: And that's the argument we're raising. As I said, we are not raising an Equal Protection argument and --
Thurgood Marshall: Let's say an agreement?
Elizabeth Roediger Rindskopf: No, and this was in answer to a question of Mr. Justice Black I believe.
Speaker: And there is the processed argument about your saying the full hearing is not just actual --
Elizabeth Roediger Rindskopf: No, I --
Speaker: --liability?
Elizabeth Roediger Rindskopf: Under the terms of the Act, it would be improper to have a final adjudication as to liability, that's not what we're asking. We're seeking assistance such as what is presently operative in Arizona where there is an administrative hearing where they consider the possibility of a judgment and I should add that at one time the Georgia Act had such a provision and it read that anyone who is obviously free from fault will be allowed to -- In other words, will escape the provisions of the Act and will not be required to comply with it and that's really what we're seeking again.
Speaker: (Inaudible)
Elizabeth Roediger Rindskopf: That's correct.
Speaker: And that would satisfy your Due Process?
Elizabeth Roediger Rindskopf: I believe it would and again, this would not be a finding that would be used in a damage action against him.
Byron R. White: What other states have this system?
Elizabeth Roediger Rindskopf: Well, every state has some form either of compulsory insurance --
Byron R. White: Yes, but I mean this particular system.
Elizabeth Roediger Rindskopf: Yes, I would say that there are roughly half of the states that operate this Act exactly as Georgia does. Now, I don't want to be understood to say --
Byron R. White: Exactly, is this one form of the model act?
Elizabeth Roediger Rindskopf: Yes, yes, this is model act with minor embellishments. Other states have an almost an identical act but there are perhaps well, one example would be many states allow the administrative officer discretion as to what the bond will be, Georgia does not allow that. The Act reads that the bond cannot be lower than the amounts sworn to on the affidavit and states that have such an Act I would say are perhaps 25.
Byron R. White: What's the basis of the state choosing this system rather than compulsory insurance supposedly?
Elizabeth Roediger Rindskopf: Well, the basis is simply that insurance companies have lobbied very powerfully against compulsory insurance which they feel would be very costly to them, they would be required to absorb risks of all people rather than just those that they chose and I think that the congressional hearings have pointed this out, that it's the insurance companies who'd lobbied against it.
Byron R. White: Ms. Rindskopf, here what you say, or a complete sentence because you dropped your voice all the time.
Elizabeth Roediger Rindskopf: I'm sorry. Should I repeat that?
Potter Stewart: I didn't hear the last part of the last sentence.
Elizabeth Roediger Rindskopf: Yes, the question was, why have states not employed compulsory liability insurance and my answer was and I base this answer on some reading I've done in the Georgia legislative journals that the insurance lobby has powerfully pressured the states not to have compulsory liability insurance. They feel that it would expensive for them to have to insure the entire driving public. They would much rather have this kind of a system and of course the Motor Vehicle Safety Responsibility Act that's under attack here fits hand and glove with the uninsured motorist provisions. In Georgia, every insurance policy must include a provision which allows the insured to have coverage should he be in an accident with an uninsured motorist. The insurance company then goes against that uninsured motorist on a system of subrogation, its not called subrogation but it is the same thing and that points up again that this Act is generally brought into play by insurance companies who have already paid off the other driver and are now seeking to either sue or to pressure into settlement the uninsured motorist.
Byron R. White: But doesn't this mean that you and I have to pay the insurance premium increment to have an insured motorist coverage?
Elizabeth Roediger Rindskopf: Yes, yes it does.
Byron R. White: Aren't there some states that have unsatisfied judgment funds?
Elizabeth Roediger Rindskopf: I believe Michigan is such as state but I'm not able to --
Byron R. White: That's an alternative isn't it for this kind of --
Elizabeth Roediger Rindskopf: Yes, yes it is. I'd like to reserve the rest of my time for rebuttal.
Warren E. Burger: Well, Mrs. Beasley?
Dorothy T. Beasley: Mr. Chief Justice and may it please the Court. It appears that the petitioner here has missed the point of the statute. What Georgia's concern is, is with the financial responsibility and the safety responsibility of those who traverse its highways. Now, Georgia could go to a system of compulsory liability insurance and I don't known what the motive of the legislature is nor is it our place to question the motives of the legislature. But what we have done here as said in Georgia, if you are going to have insurance, liability insurance, we know that the persons who maybe injured will be covered, will be compensated for the injury on the highways. If you choose not to have liability insurance, then we are going to require you to put up security in the amount claimed until the question is settled in a court of law. Now, there are exceptions --
Hugo L. Black: Less security?
Dorothy T. Beasley: In the amount that is claimed by the injured party under affidavit with the statements of the attending physician to back up and to substantiate his claim. Now, the director --
Hugo L. Black: Now, the claimer -- should they claim a $100,000.00, you just put up the bond to at least a $100,000.00?
Dorothy T. Beasley: That isn't quite so in practice Mr. Justice because the director does have a discretion to increase the amount or decrease the amount and although the statute says that it is not to be below the amount that's claimed, he does in fact do so if he believes it's too much and it did so in this case. The amount claimed was $10,000.00, the bond that was required or the security that was required was $5,000.00, so this is a concrete example of the practical aspect of it where it is limited to an amount that in the judgment of the director would be sufficient to cover the possible judgment that might be obtained.
Byron R. White: There is no sealing on the amount?
Dorothy T. Beasley: Yes there is, that's $10,000.00, the security is $10,000.00 for a single person's death or $20,000.00 for one accident and $5,000.00 for property damage which is the same amount of minimum insurance that's required.
Speaker: If the claim by the injured parties were $50,000.00, director might be satisfied with the -- that was an illusory claim, still would be limited to the figures you've --
Dorothy T. Beasley: That's right.
Warren E. Burger: The complaint here though on the Due Process ground is that while this determination is being made as to amounts, no determination whatever given a preliminary determination is made on liability and so throws in to one kettle, all the people, all the drivers, whether they're at fault or not.
Dorothy T. Beasley: That is correct --
Warren E. Burger: How do you make that Due Process claim?
Dorothy T. Beasley: The state feels Mr. Chief Justice that since we could we believe institute a system of compulsory insurance, we are merely delaying the requirement until the occurrence of a particular incident which is related to the liability and that is involvement in an accident in which a claim is made. And so we are simply delaying the requirement and the person at the outset of getting his license and of licensing his car knows that, it's contained in the driver's manual what the requirements of the safety responsibility law are. So, if he chooses to bear the risk of having to put up security at a later time, then that's his own choice. He can avoid that by getting insurance at the beginning and that's what the state is trying to get people to do. They're trying to encourage them to get insurance at the beginning but they say we won't require it because we know that there are some people that aren't of great means and would rather not pay insurance premiums over the years and take the risk of being involved in an accident and having to post security. So that in the event, there is a judgment against him, there will be money there to cover that judgment. Otherwise, perhaps he will be judgment proof.
Thurgood Marshall: Is there anything, am I correct that if you had an accident between two cars and somebody is injured and the police filed charges against one driver and he's convicted of reckless driving and has insurance and the other driver is found not guilty of anything and doesn't have insurance, he loses his driver's license.
Dorothy T. Beasley: No, he doesn't lose his drivers license Mr. Justice, he is given the choice of putting up security of the amount that's claimed by the other driver. Now, if that insured driver who has been found at fault, files a claim in good faith with an affidavit that he believes he has reasonable reason for possibility of a judgment, then he will be required, the uninsured driver to post some amount of security.
Thurgood Marshall: Does the uninsured driver have any right of action against the driver or down the line?
Dorothy T. Beasley: Yes he does because --
Thurgood Marshall: Why?
Dorothy T. Beasley: -- there's an affidavit involved here.
Thurgood Marshall: Perjury?
Dorothy T. Beasley: So, he could do that. He could also bring a declaratory judgment to show that he's not at fault and of course he could if he obtained a release if the man would agree to that, but --
Thurgood Marshall: And you say the interest of Georgia isn't given maximum protection to the man that can't afford to take out insurance?
Dorothy T. Beasley: That's right.
Thurgood Marshall: What's your idea of maximum protection?
Dorothy T. Beasley: Well, in certain --
Thurgood Marshall: Obtain a drivers license --
Dorothy T. Beasley: In some cases, there maybe no fault. We certainly would concede that.
Thurgood Marshall: Well, is it related in this one that there was no fault?
Dorothy T. Beasley: In particular no, no, because there hasn't been a finding. We don't know what the facts were in this particular case. The hearing that was held in the superior court, in the lower trial court was an appeal from the administrative decision of the department of public safety.
Thurgood Marshall: Then that Court said he was without fault?
Dorothy T. Beasley: And that Court held that he was not -- that he was without fault, that's correct, but the claimants weren't there and had no notice of it. So that the basis upon which he found there was no fault, we don't even know.
Thurgood Marshall: Had the claimants had their day in Court yet?
Dorothy T. Beasley: No they have not?
Thurgood Marshall: When will they?
Dorothy T. Beasley: They may not ever. They may not bring suit.
Thurgood Marshall: So now, what redress -- suppose that this was out of the clear blue -- there's nothing that man can do about the time his license was suspended, nothing, am I right?
Dorothy T. Beasley: He can post the security until two years elapses and that's the statute limitations for injury actions.
Thurgood Marshall: Did he get interest on that?
Dorothy T. Beasley: No he does not but --
Thurgood Marshall: But this is pretty much the same picture, isn't it? I mean the man that's protected is really in a bad shape isn't it?
Dorothy T. Beasley: Not the man that's protected, I don't think so because by the same token -- You said that the purpose of this is to protect the man without insurance?
Dorothy T. Beasley: The purpose is to protect the persons who are injured on the highway from not being able to be compensated for their injuries.
Thurgood Marshall: That I can understand.
Dorothy T. Beasley: And that's the basic proposition behind the statute as I think this Court has recognized in Ex Parte Poresky, where there was an exhaustive discussion of the safety responsibility laws. Now, as far as -- I would like to make a comment about the facts of the case in this instance, if the man had posted security, he would not then be required to also have insurance. He is only required to put up the insurance for future financial responsibility when he doesn't do it within the 30 day period from which he gets his notice of suspension. So that if he -- during this period, he is an uninsured motorist and if he comes to the department of public safety either with the security or with a release or with a settlement or something of that nature, security being one of the several kinds, he has the alternative of. He does not have to get future proof of financial responsibility. It's only when he has shown that he is not willing to take his financial responsibility that he is required to post this.
Byron R. White: I take it though that ultimately the driver is found without fault in an action between the injured person and him, that all (Inaudible) off as far as Georgia is concerned and the license has been suspended, it's restored.
Dorothy T. Beasley: That's right. If --
Byron R. White: If he's put up a bond, the bond is canceled, and he is under no obligation to buy insurance?
Dorothy T. Beasley: If he has put up security at the outset when it is demanded of him, that is within the 30 days of the demand --
Byron R. White: Yes.
Dorothy T. Beasley: -- might be said with 60 days of the accident, something like that. If he has put up that security, he does not have to buy the insurance later --
Byron R. White: The same.
Dorothy T. Beasley: -- he can go through again without --
Byron R. White: Again, if he's found not in any event, if he's found to be without fault --
Dorothy T. Beasley: Right.
Byron R. White: -- in suing Court action, he is right back to where he'd started from in the first place. He doesn't have to keep a bond up, he doesn't have to buy insurance and he has --
Dorothy T. Beasley: That's right.
Byron R. White: --his driver's license.
Dorothy T. Beasley: If he has, that's right. And of course he's --
Byron R. White: So --
Dorothy T. Beasley: --had his driver's license all along if he's posed to the security.
Byron R. White: Yes I understand that, but fault so fault ultimately is a very relevant factor as to whether or not his license is suspended or restored?
Dorothy T. Beasley: It is indeed a relevant factor and the State of Georgia feels that that determination belongs in the Courts.
Byron R. White: But why should the State of Georgia be able to say that until and unless five or six months or a year from now, you are found -- until the Courts acts, we are automatically going to suspend your license without regard to fault. That's the real question isn't it?
Dorothy T. Beasley: The state is not saying we're going to suspend your license. What the state is saying is put up the security, put up a security.
Byron R. White: Yes but the defendant says I don't have any money.
Dorothy T. Beasley: Well then of course his alternative should have been to get insurance in the first place to cover it.
Byron R. White: Yes, he doesn't have -- no money for that either and you don't make everybody in Georgia buy insurance in that form.
Dorothy T. Beasley: We leave it up to the discretion of the person as to whether he wants to (a) get insurance or (b) bear the risk of coming under the provisions of the Safety Responsibility Act.
Byron R. White: I know, but he says if you're going to run the railroad this way, you really were at fault as really the determining factor ultimately, how can you just presume it and suspend my license?
Dorothy T. Beasley: We are not presuming it. As a matter of fact, even in those cases where there isn't any, it would be required for him to put it up until there's a determination of fault. The department is not in the position to make that determination because it's not equipped to make judicial determinations.
Byron R. White: Well, but -- certainly a Court is and here there was a Court -- in this particular case, there was a court finding of no liability involved.
Dorothy T. Beasley: But it wasn't in a negligent suit, it wasn't, it was noticed --
Byron R. White: Well, I know but it was a judicial determination.
Dorothy T. Beasley: It was a determination that was reversed by the Court of Appeals of Georgia because it had found that it had no right to make that judgment.
Byron R. White: Well, the Court of Appeals of Georgia just said it's irrelevant?
Dorothy T. Beasley: That's right but as far as the fault being determined is concerned, that would not hold true with respect but it's not res judicata to the parties that were involved.
Byron R. White: I understand that but by the way, is the license -- has his drivers license actually been suspended?
Dorothy T. Beasley: No, it has never been suspended because of the state, they haven't granted and so as a matter of fact, that points up a very good thing about this particular case. When Mr. Bell was brought under the provisions of the safety responsibility law, the provision was that it would be a three year suspension. That has since been changed by the legislature to a one year suspension. There were two cases that were taken to the Court of Appeals to determine whether the one year suspension was retroactive so that in cases like Mr. Bell's, a person who was going along with the three year suspension could all of a sudden get his license back. Well, one of the cases has been decided but not on that question. And as of yesterday, the second case which has that question in it has not yet been decided. So that we could have a situation here where Mr. Bell by virtue of the Court of Appeal's decision in the Dobson case could very well get his license or never have a suspension because it maybe moot. The department takes the position that when they order a suspension as of a certain date, no matter what happens that date and if we go back now and the Court here affirms the Court of Appeals, the only period of time for which the suspension would occur would be until the three years would be up in 1972.
Byron R. White: June 10, 1972.
Dorothy T. Beasley: Right. So, and as far as the future proof, he does not follow --
Byron R. White: If that amendment is retroactive then he gets his license back doesn't he?
Dorothy T. Beasley: He has it.
Byron R. White: I know he has it but let me --
Dorothy T. Beasley: It wouldn't be suspended.
Byron R. White: Well, the, it wouldn't even until June 10, 1972?
Dorothy T. Beasley: That's right.
Byron R. White: And when -- where is that Dobson case pending?
Dorothy T. Beasley: It's in the Court of Appeals of Georgia and it was argued on --
Potter Stewart: Is that your --that's not your highest court is it?
Dorothy T. Beasley: For this type of question, it will be.
Potter Stewart: Oh it is, I see.
Dorothy T. Beasley: Yes, unless its -- certiorari is granted by Supreme Court of Georgia which is probably unlikely.
Potter Stewart: What are they, waiting on us here or --
Dorothy T. Beasley: I haven't any idea Mr. Justice.
Potter Stewart: How long it's been pending?
Dorothy T. Beasley: It was argued on January -- I believe the 18 and there have been cases argued since then on which decisions have been rendered, so I don't know what --
Potter Stewart: So they're waiting on us then?
Dorothy T. Beasley: -- relation short.
Potter Stewart: Going back to the question of Justice White, what is the state interest of not giving the hearing? As to thought or how you thought?
Dorothy T. Beasley: It is two fold Mr. Justice and the first thing is that the state believes that that question is a legal question which is best reserved for the judicial processes of evidence gathering, evidence presenting the legal questions involved in negligence, last clear chance, contributory negligence and all the things that come into play. In this particular case for example, you have got a child, what's the due care -- what's the caring part of a child, it's a legal question although --
Potter Stewart: How do you suspend his license meanwhile? I mean that you got a right to that but why do you choose the alternative interim posture of suspending the license?
Dorothy T. Beasley: Only as a sanction to try to get him to pose a security. The thing that the state is interested in is he's posing the security and if he doesn't do that, the state has to have some sanction in order to encourage him to post it so that in the event there is a judgment, it will not be an empty one.
Speaker: We understand this because status stops shortly (Inaudible) we don't give your license at all for instance, unless you get insurance.
Dorothy T. Beasley: Well, certainly the legislature could do that we believe.
Speaker: And I don't suppose any contention would be made that it is unfortunate not to be able to pose a security and get his license, the state never done that?
Dorothy T. Beasley: I'm sorry, the state hasn't done what?
Speaker: Hasn't done what you say about (Inaudible)
Dorothy T. Beasley: The state has not been able to -- it says you must pose security but it doesn't go out and attach anything that's correct. The alternative is up to the motorist. He may decide not to post security but then the alternative is that he is going to lose his license for a year or his licenses for a year but the reason that they -- the suspension provisions are in there are to encourage people to put up the security and the states interested in the security being put up for people on the highways and not really in suspending his license. This --
Speaker: What's the second state interest that's presented?
Dorothy T. Beasley: The second state interest is the procedural problems that would --
Speaker: Administrative procedure.
Dorothy T. Beasley: -- bring up and to have these, as I mentioned in the latter part of our brief, last year, over 18.000 of these -- cases were brought up. Now, there wouldn't be 18,000 hearings necessarily, there would have been although this figure does not appear in our brief, about 13,000 situations where the affidavit and the report that is the claim were filed and the 30 days elapsed and there was no compliance with the Act so that there would have been a suspension and it's those 13,000 that probably would have been heard before the suspension request would have been made.
Speaker: Can this process be severed other than in applying affidavit from the -- I suppose to any person's litigations (Inaudible).
Dorothy T. Beasley: No, that's the trigger. If there is a claim made along with the accident.
Potter Stewart: Even though the police officer is on the side sees that a severe accident and real injury that the injured person doesn't choose (Inaudible).
Dorothy T. Beasley: That's true Mr. Justice but the Act is trying to reach the most general situation and that would be -- it would be outside of the Act but it would so rarely occur that -- the state is trying to protect those people who are on the highways and I think it's very important to recognize also that it's the state that put those drivers on the highway. It's the states highways and the state is licensing them, so there is a compelling state interest to be sure that it's highways are kept free from accident.
Thurgood Marshall: Is there anything that prevent the insurance company to represent the complaint in body and using this as a weapon to get the man responsible for making a settlement?
Dorothy T. Beasley: I don't think so Mr. Justice because in the first place, the affidavit must be filed or the report must be made within 10 days so -- of the accident. Now, if there's going to be a claim, you know it or at least you're going to say that you believe you're liable right away and the party would have to make that determination.
Thurgood Marshall: Suppose the insurance company says that if you don't settle this, you're going to have to put up a thousand dollars, I'm only asking is a 750.
Dorothy T. Beasley: Well, of course if he will settle, that's his choice. The state is not compelling him to settle either but if he has --
Thurgood Marshall: All the state is saying is that if you don't settle, you're going to lose your license or put up a thousand dollars --
Dorothy T. Beasley: Until it's determined in court correct that you are responsible that's right.
Thurgood Marshall: That the states --
Dorothy T. Beasley: That's right, that's right.
Thurgood Marshall: You don't think insurance companies would use that?
Dorothy T. Beasley: I don't know whether they do or not but it's a determination to be made by the driver himself if he is going to bear the risk of getting involved in an accident, then he is going to have to put up the security.
Hugo L. Black: Suppose there are lot of people in Georgia either country farmers of daily laborers, couldn't put up a bond of a thousand dollars, what would you do about that?
Dorothy T. Beasley: Well of course, if they can't put up a bond, then they are probably going to lose their license for a period of one year.
Hugo L. Black: Take the license away from them?
Dorothy T. Beasley: We would have to do that if they were unwilling or unable to put up the bond.
Hugo L. Black: Suppose unable was a big bond, he didn't have to limit himself away, couldn't pay a thousand dollars, what would you about that enabling, would you let him make a bond?
Dorothy T. Beasley: Yes, as a matter of fact --
Hugo L. Black: He told you that the man cannot?
Dorothy T. Beasley: No, the situation is this, if the man who has the accident is a poor man for example and he has a neighbor who has a property, he could get him perhaps put up a property bond for him, he doesn't have to put up cash. He can put up --
Hugo L. Black: I know but putting up a bond for some people of a thousand dollars of 2000 or 5000 is just impossible of course.
Dorothy T. Beasley: That's right.
Hugo L. Black: Some people in Georgia.
Dorothy T. Beasley: But it's a condition that's put on --
Hugo L. Black: He is physically able to drive his car? Now, what do you do? As I understand it, Due Process question raises an Equal Protection about, what do you say about the Equal Protection based on that?
Dorothy T. Beasley: Well, as far as Equal Protection is concerned, we're interested also in protecting the poor person who's injured on the highway and getting him compensated, perhaps he has no funds either but we don't think that this raises an Equal Protection problem because the states delaying of the requirement for security which would be akin to or equal to insurance if he had insurance is to the benefit of the poorer person. If we could have compulsory insurance that everybody had to have, that would be fine.
Hugo L. Black: The state could have put that on to them?
Dorothy T. Beasley: That's right. And what were saying is we're favoring those who are poorer and who may not have the money to buy insurance, by delaying it, delaying any requirement for showing financial responsibility until you're involved in an accident. So, we don't think that that favoritism brings up an Equal Protection problem except that it's perhaps discriminatory against those who buy insurance, who take their responsibility from the beginning?
Hugo L. Black: He was here last week or the week before, the person who's getting a divorce, if he's done to have any money that way, he can't be made to pay cost of his divorce proceeding. Do you think the divorce case should be on a high basis and the person before injury?
Dorothy T. Beasley: A divorce that a case should he on a high level?
Hugo L. Black: Yes.
Dorothy T. Beasley: No, not necessarily. I think here, we've got persons who are injured on the state's highways and if the person doesn't have enough money to post the security --
Hugo L. Black: But this other person would like to have that marriage settled, that's pretty important too isn't it? Yes it is. It certainly would be to those persons that are involved. I think it depends on who you're looking at as far as that's concerned but there's really no right, constitutional right involved in driving on the highway. It's --
Hugo L. Black: There's a constitutional right not to be denied Equal Protection of the law isn't it?
Dorothy T. Beasley: That's right, there certainly is but we don't believe that there's an Equal Protection problem here and of course it is not one at issue in this case. It's a question of whether there is Due Process. As far as the situation of the other states having reasonable possibility of judgment. We believe that would be a very difficult thing for (Inaudible) to determine. Moreover, Georgia is not compelled to accept the procedures that other states have just because other states find that they're good. As I mentioned, there would be about 13,000 hearings necessary in Georgia, whereas, Arizona which apparently likes this system that is suggested by the petitioner had only 900. So that the situation is just entirely different but we don't believe that constitutional Due Process would require us to adopt Arizona's situation. As a matter of fact, the cases that are cited where a reasonable possibility of judgment are discussed are the basis -- the basis of those cases is statutory construction and not constitutional requirement, not mandate, although its mentioned in some manner. The states are saying, well, our statute state responsibility requires there to be a consideration of fault or culpability before this suspension. So that's why we're requiring it, that's true in the California cases, the Arizona cases of Schecter (ph), it's true in Hage (ph), the Utah case and its true in Arthur or in Williams versus Sills, the New Jersey case of last year and as a matter of fact, in the New Jersey case, Chief Justice Winthrop of that state suggested in his concurring short opinion that he saw no constitutional problem as far as Due Process is concerned, that it was and he recognized it as being a statutory requirement there. So that we believe there is no Due Process requirement for a consideration of fault at that point but it should be left to Courts --
Warren E. Burger: Couldn't Georgia protect everyone of the interests and rights that you have been arguing for and do so by giving a preliminary hearing on the question of probable or likely liability and thus avoid all this due process questions perhaps.
Dorothy T. Beasley: It could with a preliminary Court hearing but --
Warren E. Burger: It could be an administrative hearing too, could it not?
Dorothy T. Beasley: We believe that --
Warren E. Burger: Some determination that the man was probably liable for the injury?
Dorothy T. Beasley: We think we have that to a degree Mr. Chief Justice in this respect. We do have here at least involvement in an accident, we're sure of that, no insurance, a claim made with affidavits and with the statements of the attending physicians and if it is necessary, other evidence of damage and other evidences of damage so that we think we've got already a reasonable possibility of judgment. If there is a dispute between the parties involved in the accident and we don't feel that the department is in a position to make that judgment.
Byron R. White: Would you care to address yourself to all the two cases in our Court in which of course Snyder Act (Inaudible)
Dorothy T. Beasley: Yes I would like, thank you very much for having that opportunity. Sniadach of course, is the garnishment case and in that case, there were as a matter of fact two cases mentioned where summary proceedings were regarded to be warranted because of what the Court called extraordinary situations. One of those was Coffin brothers and that was the situation in which the bank holders or the bank stockholders were assessed after the bank had been closed for the purpose of paying off depositors. And the assessment was made and execution was allowed thereon before there was a determination in Court. There was allowed to be execution and Due Process was raised in that situation and the Court felt there believed that that was an extraordinary situation and that the state had a right to protect the depositors this way and it was not a denial of Equal Protection or Due Process rather to require the stockholders to put up that money without a question of there being first of all a Court hearing. And I think it was very important to this case that in Coffin brothers of course which is cited in Sniadach, the Court found that when they became stockholders they agreed to do this and it's the same thing when you become a driver or take out a license. You agree to put up the security if you're involved in an accident. It's a condition of your license, just like obeying the other traffic laws would be or having the inspections or getting tags. It's a condition that's put on at the outset and that was one of the differences that was recognized in Coffin brothers. Now, Owenbee (ph) was another one that was mentioned and that involved a foreign attachment where in order for you to contest or to defend against foreign attachment, you had to put up security before any determination which is the same thing as we have here. And the court found that that was not a violation of Due Process. Now, Sniadach with the garnishment situation, the Court said in these Due Process cases, we've got to look at two things, the nature of the property and the problems of procedural Due Process that are involved. In Sniadach, the nature of the property was the man's wages and the Court regarded that as a fundamental right that he had to his wages without the state stepping in to help a creditor. First, we think, it's very different when we're talking about posting security and the only right that he's deprived of there is the right to the interest on that security for two years, now, that's a right.
Thurgood Marshall: Of course in Georgia, if he put up a security, where would he get it other than wages?
Dorothy T. Beasley: Property, it could be --
Thurgood Marshall: I'm talking about the average rural persons in Georgia.
Dorothy T. Beasley: It could be his property, his farm or someone else's.
Thurgood Marshall: What about the sharecropping?
Dorothy T. Beasley: Well, they probably wouldn't have property but it's a condition we go back again to --
Thurgood Marshall: (Inaudible) wages. This poor man has to take it out of his pocket if he's got it and he got to his pocket from wages. So here you take out a thousand dollars and in Sniadach they take how much was it? $50.00 or something?
Dorothy T. Beasley: It was a small amount I believe Mr. Justice --
Thurgood Marshall: That's what I meant.
Dorothy T. Beasley: But you were taking his wages prior to any hearing, he had no control over it. In these situations where you have a driver's license which is conditioned on your meeting the requirements for driver's licenses. One of the conditions is get insurance or be willing to put up security and that's not analogous to a Wade situation where a man goes out and has a right to his wages without any interference from the state except for tax withholding. But here, the whole right is conditioned on a privilege which is given by the state and which maybe conditioned as so long as the general welfare is being encouraged thereby. So we think it's different from Sniadach in that view. Also again, the problems of procedural Due Process was another view or another matter that was to be taken up as the Court did in Sniadach and we here have discussed to some extent the problems of procedural Due Process which we see if we have to have Court here or administrative hearings to determine fault. So --
Warren E. Burger: Your time has expired now.
Dorothy T. Beasley: Thank you very much.
Warren E. Burger: You have five minutes left Mrs. Rindscopf.
Elizabeth Roediger Rindskopf: Thank you. I'll try and be brief, I have only a few points I'd like to make. My first point goes to what Mr. Justice Marshall just asked Mrs. Beasley. I'd like to point out that when these documents that are required for the operation of a vehicle in Georgia are suspended, the person not only loses the ability to drive his car, he can't sell his car, he can do nothing with it. I suppose he could sell it for junk but he cannot sell it because he doesn't have registration papers for it. The state has taken those. Secondly, I'd like to go perhaps a little more deeply into the individual facts in this case. The accident as you remember occurred on the 24th of November 1968, the affidavit which triggered the operation of this Act was filed I believe February 28, I may not be exactly right on the date, it was in February. So there was quite a lapse of time there and it's interesting to note that it was an attorney who sent the first letter asking how to start the Act operating for the parents. Now, from that time to this, there has been no suit filed. As a matter of fact, the father's right to sue has now lapsed. The statute of limitations in Georgia is two years and it is run. The child may still have an opportunity to sue after his disability, his minority is removed. But I think this shows clearly the point that what's happening here is this is being used as pressure tactic to attempt to get a settlement where you might not stand a ghost of a chance of getting a judgment if you were forced to go to Court. My third point concerns the discussion we had on the administrative procedure here. We are not asking that before this act is ever called into operation, a hearing must be held. We are simply saying that in a case where an individual believes himself to be not liable, he got a chance to have a hearing, to request it. And I will simply refer the court to the letter from the Arizona, Department of Public Safety, I think the statements -- this appears at the end of my brief, the petitioner's brief. I think the statements in there are helpful as to the operation of that Act, they haven't found it a hardship. And they've also found that of the administrative hearings they've held, some 700 per year, there have been a total in a three year span of eight appeals. I think that shows the success of the operation of the Act as we see, it should properly be interpreted. I have nothing further, thank you.
Warren E. Burger: Thank you Mrs. Rindscopf, thank you Mrs. Beasley. The case is submitted.